Citation Nr: 1308642	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  11-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1943 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to service connection for residuals of a head injury based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1992 rating decision denied the Veteran service connection for residuals of a head injury, based essentially on a finding that such injury and residuals were not shown.

2.  Evidence received since the October 1992 rating decision includes private treatment records showing the Veteran suffers from lightheadness and a statement and hearing testimony by the Veteran describing his injury in service and identifying claimed residuals, to include migraine headaches, a scar, and a lump on the back of his head; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a head injury; and raises a reasonable possibility of substantiating such claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of a head injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claims), there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, the Board's analysis will focus specifically on what  the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

An October 1992 rating decision denied the Veteran service connection for a head injury based essentially on a finding that such injury and residual disability were not shown.  The Veteran did not appeal that decision (or submit additional evidence within a year following), and it is final.  38 U.S.C.A. § 7105.
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510.
 
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection, there must be medical evidence of a disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the disease or injury in service and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination whether these requirements are met is based on analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record in October 1992 consisted of the Veteran's service treatment records (STRs), to include his service separation examination report.  The December 1945 separation examination report and other STRs do not note complaints, treatment, or diagnosis related to the Veteran's head or to a head injury.  

Evidence received since the October 1992 rating decision includes two treatment records noting a complaint of lightheadedness, and a statement and sworn hearing testimony from the Veteran describing his head injury in service and his ongoing symptoms since service, to include migraine headaches, a scar, and a lump on the back of his head.  

This evidence indicating that the Veteran sustained a head injury in service and has since had, and currently has, residuals of such injury, to include migraine headaches, a scar, and a lump on the back of his head, is presumed credible for purposes of reopening.  This evidence was not of record in 1992, and is new.  As it addresses both the matter of an injury and service and whether there is current disability that might be a residual of such injury, it pertains to unestablished facts necessary to substantiate the claim of service connection for residuals of a head injury, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for residuals of a head injury must be reopened.  De novo consideration of the claim is addressed in the remand below.

ORDER

The appeal seeking to reopen a claim of service connection for residuals of a head injury is granted.
REMAND

As the decision above reopens the Veteran's claim of service connection for residuals of a head injury, the analysis proceeds to de novo review.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's reopened claim of service connection for residuals of a head injury on the merits in the first instance, and he has not waived his right to such consideration, the Board finds that a remand for such purpose is necessary.  

Notably, the Veteran has not been afforded a VA examination in connection with this claim.  It is not clear from the record whether the Veteran has the disabilities he claims are residuals of a head injury in service (or whether such disabilities are consistent with the type of injury described).  Given the low threshold standard for determining when a VA examination is necessary, the Board finds that an examination in this case is indicated.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has residual disability from a claimed head injury in service.  The Veteran's entire record (claims file and any pertinent records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran (to include history he provides) and review of the record,  the examiner must provide opinions that respond to the following:
(a) Please indicate whether or not the Veteran has neurological (manifested by lightheadedness), lump on the back of the head, and/or scar disability entities such as he describes.

(b) As to any (and each) neurological, lump on the back of the head, and/or scar disability entity diagnosed, please opine whether such is at least as likely as not (a 50 % or better probability) related to a remote head injury in service such as the Veteran describes.  

The examiner must explain the rationale for all opinions.

2)  Then, the RO should review the record and readjudicate (de novo) the Veteran's reopened claim of service connection for residuals of a head injury.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


